 With your kind permission, I shall address the representatives here in the name and in representation of the Head of State of the Republic of the Philippines, President Ferdinand E. Marcos. He has designated me to deliver on his behalf a special message to this thirtieth anniversary session of the General Assembly, which coincides with International Women's Year.
31.	Let me begin by conveying to you, Mr. President, the cordial felicitations of the Government and people of the Republic of the Philippines upon your election to the leadership of the General Assembly at such an important juncture in the life of the United Nations.
32.	The Philippines joins in the warm welcome extended to the three new Members of our Organizations: Cape Verde, Sao Tome and Principe, and Mozambique. Their entry into the family of independent nations marks another milestone in the inexorable march of decolonization in Africa. We also look forward to welcoming our neighbor, Papua New Guinea, into the United Nations.
33.	My country was one of the original signatories of the Charter of the United Nations and is therefore a founding Member of this world Organization. Many of you will recall that our own esteemed General Carlos P. Romulo, who later became President of the fourth session of the General Assembly, signed the Charter on behalf of the Republic of the Philippines. Having been present at its creation, the Philippines has a vital stake in the survival of the United Nations.
34.	As we all know, the survival of the United Nations has been threatened for many years by a dangerous struggle for political and military advantage between two so-called "worlds". But underneath it a new confrontation was taking shape. As the force of historic colonialism diminished and withered away, new nations emerged a third world that sought, not supremacy, but equality and justice. This new world sought to challenge the economic and social order inherited from an age that had in fact come to an end, an order that was no longer rational or equitable or justified if indeed it had ever been.
35.	My country inevitably shared in this new confrontation; we identified ourselves with other developing nations in the common search for a just distribution of the human heritage. This is why I bring with me the resurgent hope of a developing country in Asia. We dare to believe that the great and fortunate Powers of the world have at last acknowledged the aspirations of the third world.
36.	We aspire not to dispossess or to deprive the rich, but to claim our legitimate heritage. For decades, we have indeed been insisting that the predatory politics of the past were formidable obstacles to our development. But there is this resurgent hope, a hope sparked by the consensus reached at the seventh special session, which marks a turning-point in world affairs. That consensus should necessarily be the primary concern of this Assembly.
37.	That concern would be reflected in the reordering of priorities in the agenda of this Assembly. The various aspects of a new international economic order must rank equally in importance with the political questions of special interest to the great Powers.
38.	Peace is essential to development. That is why we are gratified by the spirit of conciliation and mutual accommodation that inspired the recent agreement in the Middle East. But peace is not measurable in military and political terms alone. There can be no peace in our world until conditions of life worthy of the dignity of man are achieved in the developing countries.
39.	Certainly we understand the importance of the search for national security. Still, we must note how the people of the world deplore the madness of an armaments race that yearly dissipates more than $300,000 million in weapons of death in the midst of mass hunger and privation in the developing countries.
40.	For this reason, we cannot accept the thesis that the search for peace and the promotion of development are not concurrent but consecutive tasks. We therefore commend this Assembly for adhering to the view of the vast majority of mankind that peace and development, being inseparably interlinked, should be concurrent undertakings.
41.	We could go further and suggest that the creation of a new world economic order is a proper field for the application of detente. We hope that this stage will be reached in due course. The sooner the better. It is only when detente among the great nations and the great Powers becomes a positive and substantial factor in the international economic order that it will be truly meaningful for the developing countries. The specific measures contained in the concluding resolution of the seventh special session, approved as it was by an unexpected and unprecedented unanimous vote, lay the basis and framework for pragmatic cooperation. But it remains to be seen if and how they are actually implemented.
42.	__ Much hard bargaining is ahead of us on the terms of international trade, on market structures in the field of raw materials and commodities, on indexation and buffer stocks, on tariff preferences, on the transfer of resources and technology, on monetary reform, on the tragic problem of food, indeed on all the aspects of a new world economic order.
43.	Let us not forget that with all the proliferation of conferences and resolutions, plans, funds and councils, we still find ourselves, at this mid-point of the Second United Nations Development Decade, very far indeed from a just and equitable world society. It has been many years since the United Nations officially fixed 0.7 per cent of the gross national product as a fair annual rate for assistance from industrial countries [see resolution 2626 (XXV)]. Yet even now the richest countries in the world extend development assistance in an amount far below the official United Nations target. But dare we hope that, in the new spirit of conciliation and co-operation, Member nations might be prepared to consider a more reliable means of financing development?
44.	The unpredictable fluctuations in the amount of international assistance extended in any given year have made it almost impossible for national and international authorities to plan balanced development on a long-term basis. Would Member nations, rich and poor, of whatever economic or social system, be prepared to consider restructuring international development assistance by basing it on fixed assessments in accordance with objective criteria?
45.	Under such a system, development could be pursued on a more stable and systematic basis, little influenced by political and military considerations. If this system is adopted, it will make the poverty of nations and the hunger of peoples a truly global and human concern. All nations should be assessed according to their capabilities as an earnest of our sincerity about pursuing the universal goal of the general consensus. International co-operation for development has become too important, too crucial a factor in the new world economic order to remain at the mercy of voluntary contributions.
46.	Indeed, if we are in earnest, we should be prepared, rich and poor alike, to give world development more generous and more dependable support. This we must consider now: just as the United Nations is supported by contributions from all nations, so should world development be supported. This suggestion may seem visionary to some, but to us it is attainable, a goal worth striving for.
47.	That is why it is imperative to widen the dialog on the new world economic order. In this age of increasing interdependence, the United Nations is the only Organization in which the necessary dialog can be conducted and consensus achieved on the building of a new world order. The Member nations should therefore seize the opportunity to move the United Nations from the periphery to the center of world affairs. The consultations and negotiations within the United Nations system and related forums should be maintained and intensified. Every effort should also be made to enlarge the consensus among Members on each side the developed countries on the one hand, the developing countries on the other  as an essential step towards wider and more generally acceptable agreements.
48.	On the side of the developing countries, an important stage in the continuing search for wider consensus will be reached in the Philippines in February 1976, when the ministerial meeting of the Group of 77 is held at Manila, in preparation for the fourth session of the United Nations Conference on Trade and Development, which will be convened at Nairobi next May.
49.	The dialog, so important for the future of mankind, should no longer be left exclusively to diplomats, politicians and bureaucrats. It should not be limited to Governments bargaining with other Governments here in the General Assembly and in other international forums. The time has come to engage not only Governments but also the peoples which they represent. The time has come to bring to life the provision of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)] calling for intensive, concerted mobilization of world opinion.
50.	We are convinced that the creation of the new world economic order is too big a task for Governments alone to accomplish.
51.	In order to implement their solemn commitments in the consensus decisions of the seventh special session, the Governments of the industrial countries will need the understanding, consent and support of their constituencies of their own peoples. So will the Governments of developing countries in discharging their own responsibilities.
52.	As the Secretary-General has pointed out, the international consensus on the new world economic order must be matched by a corresponding domestic consensus. Otherwise, there is a danger that the professions of interdependence and co-operation will amount to little more than well-intentioned lip-service. The critical testing-ground will therefore be in our respective national constituencies, because the fundamental structural reforms implicit in the new world economic order will inevitably affect domestic policies and practices; they will require basic changes in political and social attitudes.
53.	Our appeal therefore must be directed to peoples, to their sense of what is right and fair. Certainly, our peoples can perceive that the problems of the world, including those of an economic nature, cannot be reduced to mere material terms. The solutions to the world's economic problems must have a moral basis.
54.	The problems facing us today have moral roots  in injustice, intolerance, greed and dominance by the strong. Their solutions, then, if they are to be effective and enduring, cannot be sought in man's acquisitive nature but in his sense of justice and sense of community with his fellow-men.
55.	It is clear that international relations including economic relations, must no longer be based merely on the balance of conflicting interests nor on the unremitting competition among nations over material objectives but on the moral principles accepted by all 
mankind justice, fair sharing, mutual understanding and co-operation, tolerance, the protection of the weak, and freedom from domination by the strong.
56.	These universal moral principles could be embodied in an international code of ethics governing relations among nations. The international community has already adopted the International Development Strategy, the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] and the Declaration on the Establishment of a New International Economic Order [resolution 3201 (S-VI)]. The idea of a code of conduct for transnational corporations has gained almost universal acceptance. We can now extend our attention to a more comprehensive international code of ethics which should guide the entire range of the behaviour of nations towards one another.
57.	Central to the proposed international code of ethics are the principles of sovereign equality and self-determination, taking into account national aspirations for self-reliance and the equitable distribution of the goods of life among the nations of the world.
58.	A sincere commitment to an international code of ethics will free mankind from the tyrannies that have stifled the full development of so large a sector of humanity: the tyranny of circumstance, which has kept men and nations prisoners of historical events; the tyranny of power blocs, which has curtailed the rights of many nations to make autonomous decisions for the welfare of their own peoples; and the tyranny of ideological dogmas, which has constrained Governments from devising practical solutions to concrete problems.
59.	The code of ethics that should animate the relations among nations is rooted in the principles and purposes of the Charter of the United Nations. It is in the very foundations of our Organization, therefore, that we should search for the solutions to the problems that confront us.
60.	May we not say, too, that this code of ethics is inspired by the morality of the oppressed, the oppressed who seek not dominance but the simplest right to live as decent human beings? We have not forgotten, I trust, that our civilizations, our religions, all those great movements which exalt the human spirit have been leavened by the morality of the oppressed.
61.	It is in accordance with this view that we in the Philippines have placed the moral imperative at the very heart of our development program. We believe that the goal of economic and social justice the human goal which we require of the international community should also be a cardinal aim within nations and societies. This is the very essence of the new society which President Marcos and the Philippine people are striving to build in our country.
62.	It is a rare experience, on this occasion, to gain at first hand such a vivid sense of history in the making. This thirtieth session of the General Assembly provides a unique opportunity for shaping a better future for mankind.
63.	The new international economic order confronts not only our instinct for survival or our natural desire tor material well-being but also the deepest values of our civilization. The challenge, therefore, is ultimately addressed to the conscience of humanity. We are called upon to create a new moral image of man.
64.	At the threshold of action, we should pause and reflect on the kind of world we want for ourselves and for the generations yet to come. We could aim simply for a world of coexistence, of minimum "give and take", of nothing more than "live and let live" until the next conflict.
65.	But we could raise our sights and aspire to the kind of world envisioned in our Charter: a world of compassion; a world without borders where basic human needs are concerned; a world of tolerance, of dignity, of respect and reverence for life a just world, an authentic human community.




